Citation Nr: 1639527	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to September 17, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability
(TDIU).

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and N.B.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2012 and November 2015, the Veteran testified at Board hearings with respect to the issues listed on the title page above.  Transcripts of those proceedings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in September 2012 and November 2015, the Veteran testified at Board hearings regarding the claims of entitlement to higher ratings for PTSD as well as entitlement to a TDIU.  By law, an appeal can be assigned only to an individual Veterans Law Judge (VLJ) or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings cover one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707  as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

In accordance with Arneson, in April 2016, the Board sent the Veteran a letter offering him the opportunity to have a third hearing before a third VLJ.  In May 2016, the Veteran responded, indicating his desire to appear at a videoconference hearing before a third VLJ.  Therefore, on remand, the Veteran should be scheduled for a videoconference hearing before the third VLJ who will participate in the panel decision.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board pursuant to Arneson.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




